                                                   Case 8:20-cv-00247-JLS-JDE Document 25 Filed 04/24/20 Page 1 of 7 Page ID #:213




                                                    1   Daniel A. Solitro (SBN: 243908)
                                                        dsolitro@lockelord.com
                                                    2
                                                        Nasar M. Khan (SBN: 318327)
                                                    3   nasar.khan@lockelord.com
                                                        LOCKE LORD LLP
                                                    4
                                                        300 South Grand Avenue, Suite 2600
                                                    5   Los Angeles, California 90071
                                                        Telephone: (213) 485-1500
                                                    6
                                                        Facsimile: (213) 485-1200
                                                    7
                                                        Charles Phipps (pro hac vice)
                                                    8   cphipps@lockelord.com
                                                    9   2200 Ross Avenue, Suite 2800
                                                        Dallas, Texas 75201
                                                   10   Telephone: (214) 740-8000
                                                   11   Facsimile: (214) 740-8800
                                                   12   Attorneys for Defendant
                 300 S. Grand Avenue, Suite 2600




                                                   13   CONVERSION SQUARED CORPORATION
Locke Lord LLP
                     Los Angeles, CA 90071




                                                   14                             UNITED STATES DISTRICT COURT
                                                   15                          CENTRAL DISTRICT OF CALIFORNIA
                                                   16
                                                        JAMES ANDREWS, an individual,       )                    CASE NO.: 8:20-CV-00247-JLS-JDE
                                                   17   RYAN ABEL, an individual,           )
                                                        JESSE BRISTER, an individual,       )
                                                                                            )                    DEFENDANT CONVERSION
                                                   18
                                                        MICHAEL BABICH, an individual,      )                    SQUARED CORPORATION’S
                                                   19   YOLANDA SANCHEZ, an individual,     )                    REPLY IN SUPPORT OF ITS
                                                        BARBARA CHATFIELD, an individual,   )                    MOTION TO DISMISS
                                                   20                                       )
                                                        ROBERT CHATFIELD, an individual,    )                    PLAINTIFFS’ FIRST AMENDED
                                                   21   JUNG KIM, an individual, and        )                    COMPLAINT
                                                   22   ANGELA NEILSON, an individual,      )
                                                                                            )                    Date: May 8, 2020
                                                   23                     Plaintiffs,       )                    Time: 10:30 a.m.
                                                                                            )
                                                   24                                       )                    Place: Courtroom 10A
                                                             v.
                                                                                            )
                                                   25   CONVERSION SQUARED                  )
                                                   26   CORPORATION, a Wyoming corporation, )                    Complaint Filed: November 6, 2019
                                                                                            )
                                                        and DOES 1-100,                     )                    FAC Filed: March 4, 2020
                                                   27                     Defendant.        )
                                                                                            )
                                                   28
                                                                                                             1
                                                              REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
                                                              James Andrews, et al. v. Conversion Squared Corporation, et al., Case No. 8:20-CV-00247-JLS-JDE
                                                   Case 8:20-cv-00247-JLS-JDE Document 25 Filed 04/24/20 Page 2 of 7 Page ID #:214




                                                    1          Defendant Conversion Squared Corporation (“Conversion Squared”) hereby
                                                    2   submits its reply in support of its Motion to Dismiss Plaintiffs’ First Amended
                                                    3   Complaint (“FAC”).
                                                    4   I.     INTRODUCTION
                                                    5          Plaintiffs’ Opposition does not explain their failure to include even a single email
                                                    6   to the FAC or include even a single specific allegation of what was included in the body
                                                    7   of the purported emails sent by Conversion Squared. This is a fundamental requirement
                                                    8   to assert a viable cause of action for violation of California Business & Professions
                                                    9   Code section 17529.5 (“Section 17529.5).
                                                   10          Instead of addressing this deficiency directly, Plaintiffs’ Opposition misconstrues
                                                   11   the arguments in Conversion Squared’s Motion, improperly stating that Conversion
                                                   12   Squared contends Plaintiff must attach each email to the FAC. No such argument was
                 300 S. Grand Avenue, Suite 2600




                                                   13   made in Conversion Squared’s Motion. Instead, the Motion outlines the requirements,
Locke Lord LLP
                     Los Angeles, CA 90071




                                                   14   based on California caselaw, that examples of the emails that purportedly violate the
                                                   15   statute must be attached to the FAC or specific allegations pertaining to the body of
                                                   16   those emails. Neither is provided in Plaintiffs’ FAC in this case.
                                                   17          By omitting the details regarding the body of the emails allegedly received by
                                                   18   Plaintiffs and by failing to include even a single example of the emails purportedly
                                                   19   received, Plaintiffs fail to allege a violation of Section 17529.5 with the required
                                                   20   particularity.
                                                   21          Furthermore, by failing to provide details pertaining to the body of the emails,
                                                   22   Plaintiffs’ claims are preempted under the Federal CAN-SPAM Act because Plaintiffs
                                                   23   fail to allege there was any material misrepresentation. Without providing any
                                                   24   allegations about what statements were actually made in the emails, the FAC cannot
                                                   25   demonstrate there were misrepresentations made in any of emails.
                                                   26          For each of these independent reasons, Conversion Squared respectfully requests
                                                   27   the Court enter an order dismissing the Complaint with prejudice for failing to state a
                                                   28   claim and for not meeting the requisite pleading requirements.
                                                                                                              2
                                                               REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
                                                               James Andrews, et al. v. Conversion Squared Corporation, et al., Case No. 8:20-CV-00247-JLS-JDE
                                                   Case 8:20-cv-00247-JLS-JDE Document 25 Filed 04/24/20 Page 3 of 7 Page ID #:215




                                                    1   II.   ARGUMENT
                                                    2         A.      Plaintiffs’ Failure to Include Any Exemplar Email in its Pleading or
                                                    3                 Any Specific Allegations Regarding the Body of Any Email Clearly
                                                    4                 Falls Below the Applicable Particularity Requirement
                                                    5         Plaintiffs fail to explain why they could not attach even a single example email
                                                    6   allegedly received by each individual plaintiff in their FAC. Caselaw is clear that
                                                    7   attaching examples of emails is, at a minimum, required to satisfy the particularity
                                                    8   requirements      for    pleadings       under      Rule     9(b).        Asis     Internet      Servs.   v.
                                                    9   Consumerbargaingiveaways, LLC, 622 F. Supp. 2d 935, 945 (N.D. Cal. 2009)
                                                   10   (requiring example emails in a claim involving Section 17529.5.); Moreland v. AD
                                                   11   Optimizers, LLC, No. 5:13-CV-00216-PSG, 2013 WL 3815663, at *2 (N.D. Cal. July
                                                   12   18, 2013) (same). Although each plaintiff asserts a similar claim against Conversion
                 300 S. Grand Avenue, Suite 2600




                                                   13   Squared, there is no alleged commonality among the Plaintiffs concerning their email
Locke Lord LLP
                     Los Angeles, CA 90071




                                                   14   accounts. Thus, each of the Plaintiffs’ claims are defective on an individual basis.
                                                   15         Plaintiffs’ attempt to misconstrue Conversion Squared’s motion to dismiss by
                                                   16   stating, “Defendant essentially argues that it is ‘impossible’ for Plaintiffs to meet the
                                                   17   applicable pleading standard without attaching each email as an exhibit to the
                                                   18   pleadings.” Opp’n at p. 10:4-5. There is no such statement in Conversion Squared’s
                                                   19   motion to dismiss. Conversion Squared clearly states that the FAC was deficient
                                                   20   because it failed to include examples of the alleged spam emails as typically required in
                                                   21   Section 17529.5 claims. See Motion at pp. 6:8, 8:11-12; 11:4-5. Plaintiffs cite to
                                                   22   general cases that state that under Rule 9(b) all that Plaintiffs are required to do is plead
                                                   23   the “who,” “what,” “when,” “where,” and “how” of Plaintiffs’ claims. Opp’n at p. 8:15-
                                                   24   23. But by omitting any example emails in the FAC and by failing to include specific
                                                   25   allegations regarding the body of the emails, Plaintiffs fail to establish the “what” and
                                                   26   “how” of the allegedly misleading emails. As provided in Conversion Squared’s
                                                   27   moving papers, this is what cases in California have held is required to plead a viable
                                                   28   cause of action for violation of Section 17529.5.
                                                                                                              3
                                                               REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
                                                               James Andrews, et al. v. Conversion Squared Corporation, et al., Case No. 8:20-CV-00247-JLS-JDE
                                                   Case 8:20-cv-00247-JLS-JDE Document 25 Filed 04/24/20 Page 4 of 7 Page ID #:216




                                                    1         Plaintiffs argue that because they have provided Conversion Squared with a copy
                                                    2   of the alleged emails listed in an appendix, Plaintiffs are not required to satisfy the
                                                    3   pleading requirements for a claim under Section 17529.5. See Opp’n at p. 10:15-11:02.
                                                    4   In considering a challenge to the sufficiency of the pleading, the Court is, of course
                                                    5   limited to considering the four corners of the pleading and any judicially noticeable
                                                    6   outside evidence (which there is none for this motion). Simply alleging that supporting
                                                    7   information was provided to Conversion Squared is insufficient to meet the specific
                                                    8   pleading requirements. Unless Plaintiffs include those details in their pleading,
                                                    9   Conversion Squared is deprived of an opportunity to raise specific defenses at the
                                                   10   pleading stage. In essence, neither the Court nor Conversion Squared can determine
                                                   11   what was included in the allegedly deceptive emails. As one court stated, “[e]ven if the
                                                   12   Defendants have been provided with the emails through discovery, a more definite
                 300 S. Grand Avenue, Suite 2600




                                                   13   statement is necessary to prevent the Plaintiff from presenting a moving target.” Asis
Locke Lord LLP
                     Los Angeles, CA 90071




                                                   14   Internet Servs. v. Consumerbargaingiveaways, LLC, 622 F. Supp. 2d 935, 945 (N.D.
                                                   15   Cal. 2009) (quoting Gordon v. Ascentive, LCC, No. CV-05-5079-FVS, 2007 WL
                                                   16   1795334, at *5 (E.D. Wash. June 19, 2007)). Moreover, the information that was
                                                   17   provided is insufficient and Plaintiffs’ claims are clearly meritless.
                                                   18         Plaintiffs’ reliance on Belly Fat Free, LLC v. Silverstein, No. CV 13-3383 PA
                                                   19   (PJWX), 2013 WL 12142992, at *1 (C.D. Cal. July 29, 2013) is unavailing. In Belly
                                                   20   Fat Free, the sender of the alleged emails was the plaintiff Belly Fat Free (“BFF”)
                                                   21   seeking a declaratory judgment that the emails at issue did not violate Section 17529.5.
                                                   22   Because the defendant Silverstein previously threatened to sue BFF regarding the
                                                   23   emails in that case, the court concluded “[d]efendant is admittedly fully aware of the
                                                   24   ‘time, place and nature’ of the emails.” Id. at *2. Here, Conversion Squared has never
                                                   25   conceded that it was previously aware of the subject emails or that Conversion Squared
                                                   26   even sent them (it did not). Again, Plaintiffs have not demonstrated why they are
                                                   27   exempt from compliance with the pleading requirements in this case, whey they could
                                                   28   not attach exemplar emails to the FAC, or why the Court should deny the pending
                                                                                                              4
                                                               REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
                                                               James Andrews, et al. v. Conversion Squared Corporation, et al., Case No. 8:20-CV-00247-JLS-JDE
                                                   Case 8:20-cv-00247-JLS-JDE Document 25 Filed 04/24/20 Page 5 of 7 Page ID #:217




                                                    1   motion despite Plaintiffs’ failure to plead their Section 17529.5 claim with particularity
                                                    2   under Rule 9(b).
                                                    3         B.      Plaintiffs’ Claims are Preempted Because Plaintiffs Have Not
                                                    4                 Sufficiently Alleged a Material Misrepresentation
                                                    5         Plaintiffs provide no explanation how limited allegations regarding purported
                                                    6   falsified “From Names” constitute a material misrepresentation. Where, as here, there
                                                    7   are no example emails or allegations regarding the contents of the body of any alleged
                                                    8   email, such a determination cannot be made.
                                                    9         Instead, Plaintiffs rely on Balsam v. Trancos, Inc., 203 Cal. App. 4th 1083 (2012)
                                                   10   to argue that the alleged falsified “From Name” information alone constitutes a material
                                                   11   misrepresentation in and of itself. Plaintiff’s reliance on Balsam is misplaced. Even
                                                   12   though the court in Balsam concluded the emails were not preempted by the CAN-
                 300 S. Grand Avenue, Suite 2600




                                                   13   SPAM act, it explicitly narrowed its holding and stated, “[w]e express no judgment
Locke Lord LLP
                     Los Angeles, CA 90071




                                                   14   about other circumstances in which (1) header information might be falsified or
                                                   15   misrepresented for purposes of the statute or (2) the presence of other information
                                                   16   identifying the sender in the body of the e-mail could affect liability under the statute.”
                                                   17   Balsam, 203 Cal. App. 4th at p. 1101 n. 17.
                                                   18         Indeed, both California state and federal courts have subsequently interpreted
                                                   19   Balsam and have held that the body of the email is critical to determine whether there
                                                   20   was any material misrepresentation. For example, in Rosolowski v. Guthy-Renker LLC,
                                                   21   230 Cal. App. 4th 1403, 1416 (2014), a plaintiff attempted to argue that defendant
                                                   22   violated Section 17529.5 because the identity of the sender of the subject e-mails in the
                                                   23   “from” line could not be ascertained through the use of a publicly available database
                                                   24   such as WHOIS. However, the court held that “a header line does not misrepresent the
                                                   25   identity of the sender merely because it does not identify the official name of the entity
                                                   26   which sent the e-mail, or merely because it does not identify an entity whose domain
                                                   27   name is traceable from an online database, provided the sender’s identity is readily
                                                   28
                                                                                                              5
                                                               REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
                                                               James Andrews, et al. v. Conversion Squared Corporation, et al., Case No. 8:20-CV-00247-JLS-JDE
                                                   Case 8:20-cv-00247-JLS-JDE Document 25 Filed 04/24/20 Page 6 of 7 Page ID #:218




                                                    1   ascertainable from the body of the e-mail.” Rosolowski v. Guthy-Renker LLC, 230 Cal.
                                                    2   App. 4th 1403, 1416 (2014) (emphasis added).
                                                    3         Similarly, the court in Wagner v. Spire Vision LLC, No. C 13-04952 WHA, 2015
                                                    4   WL 876514, at *5 (N.D. Cal. Feb. 27, 2015), distinguished Balsam because “the emails
                                                    5   contained identifying information in their bodies.”
                                                    6         Here, as explained in Conversion Squared’s motion, the FAC is devoid of any
                                                    7   particular details about what was included in the body of any alleged spam emails.
                                                    8   Rather, the FAC states in a conclusory fashion, “The Email Bodies Do Not Identify the
                                                    9   Advertiser or the Sender.” (FAC at p. 11). In fact, the allegations in the FAC tend to
                                                   10   demonstrate that the bodies of the email do identify the advertiser or sender of the email,
                                                   11   “Only by clicking through and answering questions at the intermediate web page will
                                                   12   the recipient then go to one of Defendant’ Websites, which are also proxy registered.”
                 300 S. Grand Avenue, Suite 2600




                                                   13   (FAC ¶ 72). Plaintiffs’ allegations that “[t]he advertisements are not in the body of the
Locke Lord LLP
                     Los Angeles, CA 90071




                                                   14   email itself but remotely hosted Defendant’s servers” fail to explain why the sender of
                                                   15   the email is not identifiable. (FAC ¶ 70).
                                                   16         Plaintiffs assert that Conversion Squared improperly relies on Gordon v.
                                                   17   Virtumundo, Inc., 575 F.3d 1040, 1061 (9th Cir. 2009) for support and states, “that case
                                                   18   did not address Section 17529.5 . . . Gordon also cited legislative history suggesting
                                                   19   that Section 17529.5 is not preempted.” Opp’n at p. 13:15-21, citing Gordon, 575 F.3d
                                                   20   at 1064. Plaintiffs’ assertion makes no sense because: (1) nothing in Gordon states that
                                                   21   Section 17529.5 is immune from preemption and (2) Gordon explicitly cites to a case
                                                   22   which found preemption of a Section 17529.5 claim. Id. at p. 1063 (citing Kleffman v.
                                                   23   Vonage Holdings Corp., No. CV 07-2406GAFJWJX, 2007 WL 1518650, at *3 (C.D.
                                                   24   Cal. May 23, 2007)). Indeed, even though Plaintiffs insist that it is not imposing a
                                                   25   labeling requirement on emails, Plaintiffs’ requirement that a “From Name” is required
                                                   26   to accurately represent the sender is precisely the type of labeling that the Ninth Circuit
                                                   27   rejected in Gordon.
                                                   28
                                                                                                              6
                                                               REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
                                                               James Andrews, et al. v. Conversion Squared Corporation, et al., Case No. 8:20-CV-00247-JLS-JDE
                                                   Case 8:20-cv-00247-JLS-JDE Document 25 Filed 04/24/20 Page 7 of 7 Page ID #:219




                                                    1          Plaintiffs’ attempt to distinguish this case from Silverstein v. Keynetics Inc., No.
                                                    2   16-CV-00684-DMR, 2016 WL 7475616, at *3 (N.D. Cal. Dec. 29, 2016), is also
                                                    3   unavailing. Plaintiffs do not contest that, like the plaintiffs in Silverstein, the Plaintiffs
                                                    4   here do not allege that the “from” names were known to the plaintiffs; that the email
                                                    5   sender misappropriated or “spoofed” their identities; or that the “from” names deceived
                                                    6   the Plaintiffs about the nature of the emails. See id. at *4. Moreover, even though the
                                                    7   domain names in Silverstein were readily identifiable, ultimately at issue was the fact
                                                    8   “taken as a whole, the exemplar email is not materially false or deceptive.” Id.
                                                    9          Yet, Plaintiffs state this case is different from Silverstein because, “Plaintiffs do
                                                   10   not concede that the bodies of the emails readily reveal the identity of the sender or
                                                   11   Defendant, rather Plaintiffs allege the exact opposite[.]” Opp’n at p. 14:11-13. Yet
                                                   12   Plaintiffs have not included any specific details regarding the alleged contents of the
                 300 S. Grand Avenue, Suite 2600




                                                   13   bodies of the emails nor include a single example email, and therefore Plaintiffs fail to
Locke Lord LLP
                     Los Angeles, CA 90071




                                                   14   allege how any email, taken as a whole, was materially deceptive to the Plaintiffs.
                                                   15          In sum, “From Name” or header information alone, absent information regarding
                                                   16   the context of the whole email, is insufficient to establish that the email was materially
                                                   17   deceptive. Because the FAC fails to allege that the header information was materially
                                                   18   deceptive, Plaintiffs’ claim is preempted under the federal CAN-SPAM Act.
                                                   19   III.   CONCLUSION
                                                   20          For the forgoing reasons Conversion Squared respectfully requests that the Court
                                                   21   grant its Motion to Dismiss Plaintiff’s FAC with prejudice.
                                                   22
                                                   23   Dated: April 24, 2020                                 Respectfully submitted,
                                                   24                                                         LOCKE LORD LLP
                                                   25
                                                                                                              By: /s/ Daniel A. Solitro
                                                   26                                                                 Charles Phipps
                                                   27                                                                 Daniel A. Solitro
                                                                                                              Attorney for Defendant CONVERSION
                                                   28                                                         SQUARED CORPORATION
                                                                                                              7
                                                               REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
                                                               James Andrews, et al. v. Conversion Squared Corporation, et al., Case No. 8:20-CV-00247-JLS-JDE
